                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                                CENTRAL DIVISION

------------------------------------------------
UNITED STATES OF AMERICA,                               CR 20-30122

                      Plaintiff,
       v.                                               WRIT OF HABEAS CORPUS
                                                        AD PROSEQUENDUM
TANYAN WAKITA IRON, a/k/a
SONNY IRON,

                      Defendant,
-----------------------------------------------

TO:    TO THE ADMINISTRATOR OF THE ROSEBUD SIOUX TRIBE ADULT
       CORRECTIONAL FACILITY AND TO THE UNITED STATES MARSHALS
       SERVICE FOR THE DISTRICT OF SOUTH DAKOTA

       WE COMMAND YOU to bring Tanyan Wakita Iron, a/k/a Sonny Iron, now

detained and under your custody as an inmate at Rosebud Sioux Tribe Adult

Correctional Facility under safe and secure conduct before the United States

District Court for the District of South Dakota, at Pierre, South Dakota,

forthwith, for the purpose of an initial appearance in a case now pending in

federal court against him, and for any other matters necessary for the proper

disposition of the charges now pending against him in this Court.             You are

further directed to maintain Tanyan Wakita Iron, a/k/a Sonny Iron in the

custody of the United States Marshals Service until further order of the Court.

       Dated this ______ day of January, 2021.

                                                   BY THE COURT:


                                                   ______________________________
                                                   MARK A. MORENO
                                                   United States Magistrate Judge
